PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/678,320
Filing Date: 3 Apr 2015
Appellant(s): Cox et al.



__________________
Anders E Fernstrom Reg. #: 72,629
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two radiators as claimed in claim 1, at least one processor i.e. two processors in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6, 8-10, 13 and 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”).
With respect to claim 1, Herbert discloses a system (Fig. 1 and 5), comprising: a thermal mass unit (Fig. 1, 34) configured to passively extract and store heat emitted by a radiator (Phase change material 34 is capable of passively extracting and storing heat emitted from 42): a housing (Fig. 1, 20, 22, 24, 26 and Col. 4, lines 46-50) containing the thermal mass unit within an interior cavity defined by the housing (Fig. 1) the housing and the thermal mass unit collectively configured to be retrofitted to the radiator such that the housing is configured to be positioned to at least partially enclose the radiator (Fig. 1); and at least one processor (Fig. 3) configured to operate a fan (Col. 5, lines 32-45) such that air from outside the housing is pushed inside the housing to be heated, at least in part, by the thermal mass unit, the processor, the fan, and the thermal mass unit collectively configured to re-emit heat generated by the radiator within the housing and release the heat on-demand (Col. 5-Col. 6, the system is capable of the intended use limitations).
If it can be shown that Herbert is silent to passively extracting heat and being able to re-emit the heat stored by the thermal mass to an exterior of the housing into the room.
Buckley teaches a passive phase change material (Col. 1, lines 25-42, Col. 7, lines 36-53, Col. 8, lines 66-Col. 9) that can be used on heat exchangers and capable of the intended use limitations (Col. 13, lines 40-55 explains the PCM thermal mass can be used with a heat exchanger). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the housing of Herbert to use a passive phase change material that stores and releases heat as taught by Buckley to protect against overheating or over-cooling (Col. 13, lines 40-55).
With respect to claim 6, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the thermal mass unit includes a phase change material (Col. 4, lines 53-68).
With respect to claims 8-9, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert also discloses wherein the phase change material is solid at room temperature and configured to at least one of melt or undergo a solid-solid phase change when heated by the radiator (as per claim 8) wherein the phase change material is liquid at room temperature and configured to boil when heated by the radiator (as per claim 9)(Col. 4, lines 53-60 the PCM can be selected from any various known materials and can be a solid/liquid and can melt/boil when heated).
With respect to claim 10, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert also discloses wherein the thermal mass unit is sized to extend along a length of the at least one heat exchange structure (Fig. 1, panels 34 extend along a length of 42).
With respect to claim 13, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert also discloses wherein the phase change material is within a component configured to withstand thermal contraction or expansion of the phase change material (Col. 4, lines 61-68).
With respect to claim 24, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses further comprising: an energy source external to the housing, the energy source configured to transfer energy to the radiator (Col. 5, lines 11-31).
With respect to claim 25, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the thermal mass unit is configured to inhibit convective heat transfer from the radiator when the housing and the thermal mass unit are retrofitted to the radiator (Fig. 1, the thermal mass unit 34 is capable of the intended use).
With respect to claim 26, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the thermal mass unit within the housing is sized and shaped to at least one of conform to or match a size and shape of at least a portion of the radiator when the housing and the thermal mass unit are retrofitted to the radiator (Fig. 1, thermal mass unit 34 matches the length of the radiator 42 within the housing).
With respect to claim 27, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the thermal mass unit is integrated into the housing such that the thermal mass unit and the housing are collectively configured to be retrofitted to the radiator (Fig. 1, 34 is attached to the housing 20).
With respect to claim 28, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses wherein the radiator has a thermal mass, the thermal mass unit being configured to add thermal mass to the thermal mass of the radiator (Fig. 1, adding 34 to the thermal mass of 42 increases the overall thermal mass).
Claims 7 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”) and further in view of Field et al (US Publication No.: 2012/0227926 hereinafter “Field”).
With respect to claim 7, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert discloses the phase change material can be selected from various known materials but is silent to include a gel.
Field teaches a phase change material includes a gel (Para 0221). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have replaced the phase change material of Herbert with a gel as taught by Field to have a material that has minimal loss of energy absorbing/storing and releasing (Para 0222).
With respect to claim 17, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert also discloses the thermal mass unit is a first thermal mass unit from a plurality of thermal units disposed within the interior cavity (Fig. 1, multiple thermal units 34a-34e).
Herbert does not disclose a second thermal mass unit from the plurality of thermal units and that includes a second phase change material configured to change phase at a second temperature different from the first temperature.
Field teaches a plurality of thermal masses having various phase change material configured to change phase at different temperatures (Para 0032, 0037, 0045-0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the multiple thermal masses of Herbert with various phase change materials that can change phases at various temperatures as taught by Field to have a wide range of phase change materials to improve thermal energy store and to have a wider range of applications for use (Para 0024, 0025-0028).
With respect to claim 18, Herbert, Buckley and Field teach the system of claim 17 as discussed above. Field also teaches wherein the first thermal mass unit is on a first side of the heat exchange structure, and the second thermal mass unit is on a second side of the heat exchange structure opposite the first side (Fig. 1, 102a and 102h are on opposite sides).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”) and further in view of Nishimura et al. (US Publication No.: 2001/0006102 hereinafter “Nishimura”).
With respect to claim 12, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert does not discloses further comprising a radiation shield layer disposed between the thermal mass unit and an exterior wall of the housing, the radiation shield layer configured to inhibit radiation from the thermal mass unit to the exterior of the housing.
Nishimura teaches adding a radiation shield to an interior wall of a exchanger housing (Para 0017). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the housing of Herbert with a radiation shield as taught by Nishimura to prevent heat from escaping the housing (Para 0014-0017).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”) and further in view of Mantegazza et al. (US Patent No.: 5,228,504 hereinafter “Mantegazza”).
With respect to claim 14, Herbert and Buckley teach the system of claim 6 as discussed above. Herbert does not discloses further comprising: a condensation collection reservoir disposed under the thermal mass unit.
Mantegazza teaches a condensation collection reservoir (Fig. 3, condensation collection E). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the thermal mass unit of Herbert with a condensation collection reservoir as taught by Mantegazza to remove excess moisture from the system (Col. 3, lines 18-20) and to place it under the thermal mass unit to have gravity help the moisture fall into the condensation collection reservoir.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”) and further in view of C. M. Woolley (US Parent No.: 2,135,461 hereinafter “Woolley”).
With respect to claim 15, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert does not disclose wherein the fan is disposed outside and external to the housing and is configured to push the air from outside the housing.
Woolley teaches a fan dis posed outside and external to a radiator housing (Fig. fan 16 is external to housing 26). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the location of the fan of Herbert to be external to the housing as taught by Woolley to make it more portable and able to attach to various size radiators (Col. 2, lines 27-45).
Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (US Patent No.: 4,403,644) in view of Buckley (US Patent No.: 6,319,599 hereinafter “Buckley”).
With respect to claim 27, Herbert and Buckley teach the system of claim 1 as discussed above. If it can be shown that Herbert does not disclose wherein the thermal mass unit is integrated into the housing such that the thermal mass unit and the housing are collectively configured to be retrofitted to the radiator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the thermal mass unit to be integral with the housing since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
With respect to claim 29, Herbert and Buckley teach the system of claim 1 as discussed above. Herbert discloses the thermal mass unit and the housing are collectively configured to be retrofitted to the radiator (Fig. 1). Herbert does not disclose the radiator is a cast iron radiator. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the radiator of Herbert to be cast iron for ease of manufacturing and efficient heat transfer properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
(2) Response to Argument
Appellant argues on pages 7-8, that the reference Herbert fails to disclose the following three features recited in claim 1: a thermal mass unit configured to passively extract and store heat emitted by a radiator, a housing and thermal mass unit configured to be retrofitted to a radiator and a radiator configured for heating a room to which the housing is configured to be retrofitted.
The reference Herbert teaches all of the claimed structure of a thermal mass unit as seen in figure 1, 34, a radiator as seen in figure 1, 42 and a housing that as shown in figure 1, 20, 22, 24 and 26. The structure is further capable of the argued intended use limitation of “configured to passively extract and store heat emitted by the radiator”, “configured to be retrofitted to a radiator” and “configured to for heating a room” since the phase change material of Herbert is used to heat or cool a room as explained in Col. 1, lines 6-10. Appellant argues that the phase change material requires a small amount of energy to power the refrigeration cycle compressor, which is true that the refrigeration cycle of Herbert can use the refrigeration cycle to increase the temperature difference to have a bigger heat exchanger rate but is not needed if there is already a big temperature difference in the room and would therefore be a passively extracting heat. Nothing in the claims define the limitation of “retrofitting” and was broadly examined as the definition of adding a component to something, which the housing and thermal mass unit are all connected/added together or “retrofitted” to the radiator. The claims are not towards a method of retrofitting a stationary radiator, rather an apparatus with a housing that contains a radiator and thermal mass unit which is disclosed by Herbert. Further, in response to the intended use limitations, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Appellant Argues Pages 8-10 that the reference Buckley does not remedy the deficiencies of Herbert.
In response to appellants arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, the Herbert reference teaches all of the structural limitations of claim 1 and the reference Buckley merely teaches a phase change material that can be attached to a heat exchanger for passively extracting heat as explained in Col. 13, lines 40-55. In response to appellants argument that the Buckley reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Buckley explains that phase change materials can provide a passive heating and cooling and can be coupled to a heat exchanger to enhance the effectiveness of both (Col. 13, lines 34-55).
Appellant argues claim 7, page 11, that the Silica Gel of the Field reference is not a gel.
The Field reference explains that the thermal energy storage or phase change material can be a silica gel in paragraph 221 which meets the claimed limitation of “the phase change material includes a gel”. As explained on Wikipedia, “silica gel, as may be freshly prepared from alkali silicate solutions, may vary in consistency from a soft transparent gel, similar to a gelatin or agar, to a hard solid…” and therefore meets the claim limitation.
Appellant argues claim 12, page 12, that the reference Nishimura does not teach the claimed limitation of a radiation shield layer.
The reference Nishimura teaches adding a radiation shield sheet to an interior wall of a heat exchanger housing as explained in paragraph 0017 which teaches the broad limitation of “a radiation shield layer disposed between the thermal mass unit and an exterior wall of the housing”. The sheet meets the broad claim limitation of a layer and would aid in providing a uniform temperature distribution.  In response to appellants argument that the heat exchanger of Nishimura is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Nishimura reference is pertinent to the particular problem since the housing contains heat exchange within and the radiation shield aids in preventing loss of heat exchange through the housing.
Appellant argues claim 14, page 13, that the reference Mantegazza does not teach the claimed limitation of a condensation collection reservoir disposed under the thermal mass unit.
The reference Mantegazza teaches the claim limitation of a condensation collection reservoir as shown in figure 3, condensation collection E. In response to appellants argument that there is no teaching, suggestion, or motivation to combine the references and that the condensation collector would render the system of Herbert inoperable, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the condensation collection reservoir would aid in removing excess moisture from the system and by locating it under the thermal mass unit would make for ease of operation since gravity would help the moisture to fall into the condensation collection reservoir.
Appellant argues claim 24, pages 13-14, that the reference Herbert does not teach an energy source external to the housing, the energy source configured to transfer energy to the radiator.
The Herbert reference explains in Col. 5 that a thermostat is connected to the refrigeration cycle that turns the system on and off and is therefore an energy source external to the housing. The limitation of configured to transfer energy to the radiator is an intended use limitation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The thermostat of Herbert is capable of transferring energy to the radiator since it can turn the system on and pumps the fluid through the radiator which meets the claim limitation of transferring energy to the radiator.
Appellant argues claim 29, pages 14-15, that the selection of a cast iron material is not within the general skill of a worker in the art.
Appellant explains that cast iron is low in cost and a favorable for heating a room which is an obvious design choice since the Herbert reference is used to heat or cool a room as explained in Col. 1, lines 6-8 of Herbert. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        

/Daniel DePumpo/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.